  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.2 Filed 12/01/20 Page 1 of 20




       CONTINUATION OF APPLICATION FOR SEARCH WARRANT

      I, Gregory Parrott, being duly sworn, depose and state that:

                                 INTRODUCTION

      1.     I make this continuation of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of

property as described in Attachment A - that is currently in the possession of law

enforcement, and the extraction of electronically stored information from that

property as described in Attachment B.

      2.     I am a Task Force Officer with the United States Drug Enforcement

Administration, United States Department of Justice, and have been so since March

2020. I am currently assigned to the Grand Rapids District Office in the DEA’s

Detroit Field Division. I have been a police officer with the Lansing Police

Department for approximately 19 years, 3 of which I was assigned as an investigator

with the Lansing Police Special Operations Section (SOS), which is tasked with

investigating narcotics trafficking. During my time as a SOS Investigator, I have

participated in investigations of unlawful drug trafficking and, among other things,

have conducted or participated in surveillance, the execution of search warrants,

debriefings of informants, reviews of taped conversations and drug records, and also

made several narcotic purchases in an undercover role. Through my training,

education and experience, I have become familiar with the manner in which illegal

drugs are transported, stored, and distributed, the methods of payment for such

drugs, the laundering of narcotics proceeds, and the dialect, lingo, and coded
  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.3 Filed 12/01/20 Page 2 of 20




language used by narcotics traffickers. In connection with my duties, I investigate

criminal violations of the Federal and State controlled substance laws including, but

not limited to, conspiracy and attempt to possess with intent to distribute and to

distribute controlled substances, in violation of 21 U.S.C. § 846; possession with

intent to distribute and distribution of controlled substances, in violation of 21

U.S.C. § 841(a)(1); use of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c); felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1); use of communication facilities to facilitate drug trafficking

offenses, in violation of 21 U.S.C. § 843(b), conspiracy to commit money laundering,

in violation of 18 U.S.C. § 1956(h) and money laundering, in violation of 18 U.S.C. §

1956(a)(1)(A)(i), 18 U.S.C. § 1956(a)(1)(B)(i), and 18 U.S.C.§ 1957.

      3.     I respectfully submit that there is probable cause to believe that

Jerreka Sherese Rutledge has engaged in the distribution of, and in the possession

with intent to distribute cocaine, contrary to 21 U.S.C. § 841(a). I also submit there

is probable cause she has possessed a firearm and ammunition despite her status as

a felon, contrary to 18 U.S.C. § 922(g)(1). I further submit that there is probable

cause to believe that evidence of these offenses will be found on the Device described

in Attachment A.

      4.     The facts in this continuation come from my personal observations, my

training and experience, and information obtained from other law enforcement

officers, agents, and witnesses. This continuation is intended to show merely that
  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.4 Filed 12/01/20 Page 3 of 20




there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.

      5.        This continuation supports the application of the warrants to search

property currently in the possession of law enforcement, hereinafter collectively

referred to as “the Device”:

               Device 1 – Black Apple iPhone with black and red case, serial

                #F2LCJA1MN706, Model #MWH22LL/A2161, phone number 469-580-

                3182.

      6.        The Device is currently located at the Lansing Police Department (5815

Wise Rd, Lansing, MI, 48911). The applied-for warrant would authorize the forensic

examination of the Device for the purpose of identifying electronically stored data

particularly described in Attachment B. State and local officials are already in the

process of performing data extractions on the Device pursuant to a state search

warrant. The purpose of this affidavit is to establish probable cause to search the

Device for evidence of the above-mentioned federal criminal offenses.

                                    PROBABLE CAUSE

               Police find Jarreka Rutledge’s phone in the same room
                 as cocaine, gloves, a digital scale, and ammunition.

      7.        On October 6, police executed a state search warrant at 5017 Connors

Ave. in Lansing, Michigan.       This was the home of a Jarreka Rutledge and her

boyfriend, Darniko Terry.
  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.5 Filed 12/01/20 Page 4 of 20




      8.     Police found Jarreka Rutledge’s phone on the kitchen table of her home.

Rutledge told police that the phone was hers and that her phone number was 469-

580-3182. On the same table, there was a box of blue nitrile gloves, which I know,

from training and experience, drug dealers often wear to protect their hands from

narcotics while they package narcotics for sale. On the kitchen counter, I found a pan

with about 95 grams of a white powdery substance and about 6 grams of a chunky

rock substance, both of which field tested positive for cocaine. Next to the pan with

the cocaine inside it was a black digital scale that had white powder residue on top of

it. That residue also tested positive for cocaine. Within arms’ reach of the pan and

the scale was a bottle of Inositol powder, which I know, from my training and

experience, drug dealers often use as a cutting agent to dilute powder cocaine before

they sell it. Besides this, there was $1,900 in cash on the counter, and there was one

unspent round of .45 caliber ammunition, all within arms’ reach of the pan and the

scale and the inositol powder. I know, from my training and experience, that drug

dealing is a cash business, and that guns and ammunition are tools that drug dealers

use to protect their drug supplies and the money they make from selling drugs.

      9.     I also know, from my training and experience, that cell phones can be

tools of the drug trade too.    Dealers sometimes use them to communicate with

suppliers using voice call and messaging applications. They sometimes use the same

apps to communicate with customers. Sometimes, drug dealers also use payment

apps like Venmo, Cash, WesternUnion, and MoneyGram to pay for drugs and take

payment for the drugs they sell. Drug dealers can also use phones to shop for guns
  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.6 Filed 12/01/20 Page 5 of 20




and ammunition on the internet – they sometimes use social media apps to bid on

and purchase such items.

      10.     Based on the phone’s close proximity to cocaine and to tools used in the

cocaine trade (gloves, a digital scale, inositol powder, $1,900 and a .45 caliber

ammunition round), and based on what I’ve just described above about how drug

dealers use cell phones, I submit there is probable cause that the phone was also a

tool used to engage in the cocaine trade from within Rutledge’s home.

            Rutledge and her boyfriend were likely working together.

      11.    I mentioned earlier that police were executing a search warrant when

they found Ms. Rutledge’s phone. The reason that they were searching her home was

because, earlier that same day, someone with Darniko Terry’s height and build had

walked out of the home, gotten in a vehicle, drove to a prearranged location, and sold

cocaine to a confidential informant. Hence, police suspected Terry of selling cocaine.

      12.    There was evidence in the house that confirmed what police suspected.

In the bedroom that Rutledge and Terry shared (according to her), police found a

Glock 19 9mm handgun, a box of Federal 10mm ammunition containing 18 unspent

rounds, and $614 in cash in the pants pocket of a pair of men’s jeans (size 42 in. 33

in.) Terry is about 5 feet 7 inches tall and weighs about 200 pounds, so it looks like

these jeans belonged to him.

      13.    Other evidence connected Rutledge to nearly $10,000 in what appeared

to be drug proceeds. Rutledge admitted to police that Terry was unemployed, that

she herself was unemployed, and that she hadn’t had a job since 2019. Her only
  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.7 Filed 12/01/20 Page 6 of 20




source of income, according to her, was $160 per week in unemployment benefits.

Even so, police found $3,025 in cash in her purse, and Rutledge claimed ownership of

another $6,000 in cash, banded into three even stacks of $2,000 each, that police

found in a closet. She claimed to have been withdrawing the money from her bank

and saving it in her closet. This money was separate from the $1,900 in cash police

found in the kitchen near Rutledge’s phone.

      14.    Rutledge also told police that she had no knowledge of any drug dealing

activity occurring in her house, even though the above kitchen items were found

either right on her kitchen counter or right on her kitchen table.

                     Other phone evidence links Rutledge’s
                    phone number to illegal gun possession.

      15.    During the search of Rutledge’s home, police collected four other cell

phones aside from Rutledge’s (Lansing Police Department evidence #41, 42, 43 & 44).

I obtained a federal search warrant for the contents of these other devices, which was

signed by Judge Sally J. Berens of the United States District Court in the Western

District of Michigan on October 30th 2020 at 0950 hours.

      16.    After the warrant was authorized, I conducted an initial examination of

the four other phones. I found that one of the phones (Lansing Police Department

evidence #41) had received text messages from 469-580-3182, which is the same

number that Rutledge told police was assigned to Device 1. In the searched cell

phone, Rutledge’s number was saved under the contact “Reka,” which is consistent

with the last two syllables of Rutledge’s first name, Jarreka.
  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.8 Filed 12/01/20 Page 7 of 20




      17.        One text exchange contained evidence that showed Rutledge likely

possessed a firearm, despite her status as a felon. On 9-5-2020 at 5:15:08 pm, “Reka”

sent a the searched cell phone (LPD Evidence #41) a photo of an open gun box with a

black handgun in the box. Immediately following the picture being sent, “Reka” sent

an additional message on 9-5-2020 at 5:15:34 pm “My new baby.” LPD evidence #41

then responded to “Reka” on 9-5-2020 at 5:27.30 pm “That’s wassup.”

                                        Criminal History

      18.        Rutledge and Terry both have prior felony convictions:

            a.      Darniko Raynal Terry previously pleaded guilty to 2 counts of Felony

                    Controlled Substance-Del/MFG (Cocaine, heroin or another narcotic)

                    less than 50 grams on April 17, 2019 in the 30th Circuit Court.

            b.      Jerreka Sherese Rutledge previously pleaded guilty to Felony

                    Carrying Concealed Weapon on January 14th, 2020 in the 30th Circuit

                    Court.

                        Rutledge’s phone likely contains evidence
                             of drug dealing and gun possession.

      19.        Based on all of the above facts I submit there is probable cause that the

money Rutledge claimed as her own is actually proceeds from the sale of cocaine. And

based on this inference, I submit there is probable cause that she and Terry were

working together to distribute cocaine for profit, contrary to 21 U.S.C. §§ 841(a) and

846, and that she possessed with intent to distribute cocaine, contrary to 21 U.S.C. §

841(a).
  Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.9 Filed 12/01/20 Page 8 of 20




      20.        Through discussions with the United States Attorney’s Office for the

Western district of Michigan, I am aware that the legal concept of possession includes

both sole and joint possession, and that possession can be actual or constructive.

While police did not find Rutledge in actual, immediate possession of the firearm or

ammunition that were inside her home, the police did find all of these items in areas

over which she had access and control. These items were not hidden or secret, so

Rutledge likely had knowledge and awareness of the items. (The Glock was in plain

view beside Rutledge’s bed, the 10mm ammunition was in a bedroom drawer, and the

.45 caliber round was on the kitchen counter). I submit the above facts and

observations establish probable cause that Rutledge was in joint possession of the

firearm and ammunition, and has, therefore, committed the offense of felon in

possession of a firearm and ammunition, contrary to 18 U.S.C. § 922(g)(1).

      21.        The text messages sent from Rutledge’s phone number further support

this conclusion. Rutledge’s claim “My new baby” sounds like a claim of ownership of

the firearm depicted in the photo sent from her phone number.

      22.        Based upon my training, experience, and participation in firearms

investigations, drug investigations, and financial investigations relating to drug

investigations, I am aware of the following:

            a.      Drug traffickers often keep names, aliases, and/or contact

                    information of suppliers, purchasers, and others involved in drug

                    trafficking in their phones;
Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.10 Filed 12/01/20 Page 9 of 20




      b.    Drug traffickers often purchase firearms for protection, to

            intimidate and to carry out violent shootings relating to the drug

            trafficking.

      c.    Drug traffickers often are unable to legally obtain firearms and buy

            “street guns” which are purchased from individuals on the street for

            cash or on trade for drugs.

      d.    Drug traffickers often use their phones to send messages

            negotiating the price of firearms and include pictures of the

            firearms which they store on their phones;

      e.    Drug traffickers often take pictures or videos of their drug

            trafficking associates, drugs, money and/or firearms, which they

            store on their phones;

      f.    Drug traffickers often maintain, on hand, large amounts of currency

            in order to maintain and finance their on-going narcotics business;

      g.    Global Position System (GPS) data on phones may show the location

            of a drug trafficker at a given time, which may provide corroborating

            evidence of a drug delivery or other instance of drug trafficking;

      h.    User attribution data and usernames, passwords, documents, and

            browsing history can provide evidence that the Device is being used

            by a drug trafficker and can provide other useful evidence to the

            drug investigation;
Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.11 Filed 12/01/20 Page 10 of 20




       i.    Drug traffickers often use the internet to look up various

             information to support their drug trafficking activities;

       j.    Drug traffickers often have unexplained wealth and assets as they

             do not have a job, nor do they report income on their state or federal

             tax returns. Subjects often use cash, money orders, and cashier’s

             checks, and prepaid debit cards as a way of purchasing items as a

             way to disguise where the funds are ultimately coming from.

             Subjects will place assets in the names of nominees, which are often

             friends and family members in an attempt to hide the true

             ownership of the assets. It is common for drug traffickers to

             maintain books, records, receipts, notes, ledgers, receipts relating to

             the purchase of financial instruments and or the transfer of funds,

             and other papers relating to the transportation, ordering, sale and

             distribution of controlled substances. That the aforementioned

             books, records, receipts, notes, ledgers, etc., are maintained where

             the traffickers have ready access to them, including their phones;

       k.    It is common for persons involved in drug trafficking to maintain

             evidence pertaining to their obtaining, secreting, transfer,

             concealment and or expenditure of drug proceeds. This evidence

             includes electronic records of financial transactions, which are often

             stored on mobile phones and computers.
Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.12 Filed 12/01/20 Page 11 of 20




       l.    When drug traffickers amass large proceeds from the sale of

             controlled substances that the drug traffickers attempt to legitimize

             these profits through money laundering activities. To accomplish

             these goals, drug traffickers utilize but are not limited to, domestic

             and international banks and their attendant services, professionals

             such as attorneys and accountants, casinos, real estate, shell

             corporations and business fronts, storage lockers, safe deposit boxes

             and otherwise legitimate businesses that generate large quantities

             of currency.

       m.    The sale of controlled substances generates large quantities of

             United States currency in small denominations (commonly referred

             to as “street money”).

       n.    It is common for drug traffickers to separate their “street money” by

             denomination and organize this currency in rubber banded stacks

             in varying $1,000 increments to facilitate quick counting.

       o.    That drug traffickers at times become fearful that their extravagant

             spending habits will bring them under scrutiny by the Internal

             Revenue Service or other federal, state, or local agencies.      The

             “source” of their income reported on tax returns can be falsely

             stated, misleading or generic in terms. Retained copies of these

             returns are commonly kept by the traffickers in their residences and

             businesses.
 Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.13 Filed 12/01/20 Page 12 of 20




            p.      Drug traffickers often use services such as Western Union,

                    Moneygram, Venmo, CashApp and others in order to disguise

                    and/or launder their narcotics proceeds and expenditures. The

                    services can be downloaded onto mobile phone and computing

                    device in the form of Apps. These services can be used to wire money

                    to sources of supply, distributors, and co-conspirators day and night

                    from the device with anonymity. However, when downloaded to a

                    phone, these applications often contain records that chronicle

                    transactions performed on that device.

            q.      Courts have recognized that unexplained wealth is probative

                    evidence of crimes motivated by greed, in particular, trafficking in

                    controlled substances.

            r.      Drug traffickers frequently receive their supply of drugs through

                    packages sent by U.S. Mail or third-party delivery service.

            s.      Drug traffickers often use social networking applications such as

                    Facebook and Facebook Messenger to shop for and purchase

                    firearms and ammunition so that they can have weapons on hand

                    to protect their drug supplies and drug proceeds.

      23.        Based on these observations, I submit that there is probable cause

Rutledge’s phone will contain evidence of drug dealing and evidence of the possession

of firearms and ammunition.
 Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.14 Filed 12/01/20 Page 13 of 20




                                    Technical Terms

      24.        Based on my training and experience, I use the following technical terms

to convey the following meanings:

            a.      Wireless telephone: A wireless telephone (or mobile telephone, or

                    cellular telephone) is a handheld wireless device used for voice and

                    data communication through radio signals. These telephones send

                    signals   through   networks   of   transmitter/receivers,   enabling

                    communication with other wireless telephones or traditional “land

                    line” telephones. A wireless telephone usually contains a “call log,”

                    which records the telephone number, date, and time of calls made to

                    and from the phone. In addition to enabling voice communications,

                    wireless telephones offer a broad range of capabilities.       These

                    capabilities include: storing names and phone numbers in electronic

                    “address books;” sending, receiving, and storing text messages and e-

                    mail; taking, sending, receiving, and storing still photographs and

                    moving video; storing and playing back audio files; storing dates,

                    appointments, and other information on personal calendars; and

                    accessing and downloading information from the Internet. Wireless

                    telephones may also include global positioning system (“GPS”)

                    technology for determining the location of the device.

            b.      Digital camera: A digital camera is a camera that records pictures

                    as digital picture files, rather than by using photographic film.
Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.15 Filed 12/01/20 Page 14 of 20




             Digital cameras use a variety of fixed and removable storage media

             to store their recorded images. Images can usually be retrieved by

             connecting the camera to a computer or by connecting the removable

             storage medium to a separate reader. Removable storage media

             include various types of flash memory cards or miniature hard

             drives. Most digital cameras also include a screen for viewing the

             stored images. This storage media can contain any digital data,

             including data unrelated to photographs or videos.

       c.    Portable media player: A portable media player (or “MP3 Player” or

             iPod) is a handheld digital storage device designed primarily to store

             and play audio, video, or photographic files. However, a portable

             media player can also store other digital data. Some portable media

             players can use removable storage media. Removable storage media

             include various types of flash memory cards or miniature hard

             drives. This removable storage media can also store any digital data.

             Depending on the model, a portable media player may have the

             ability to store very large amounts of electronic data and may offer

             additional features such as a calendar, contact list, clock, or games.

       d.    GPS: A GPS navigation device uses the Global Positioning System

             to display its current location. It often contains records the locations

             where it has been. Some GPS navigation devices can give a user

             driving or walking directions to another location. These devices can
Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.16 Filed 12/01/20 Page 15 of 20




             contain records of the addresses or locations involved in such

             navigation. The Global Positioning System (generally abbreviated

             “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each

             satellite contains an extremely accurate clock.       Each satellite

             repeatedly transmits by radio a mathematical representation of the

             current time, combined with a special sequence of numbers. These

             signals are sent by radio, using specifications that are publicly

             available. A GPS antenna on Earth can receive those signals. When

             a GPS antenna receives signals from at least four satellites, a

             computer connected to that antenna can mathematically calculate

             the antenna’s latitude, longitude, and sometimes altitude with a high

             level of precision.

       e.    PDA: A personal digital assistant, or PDA, is a handheld electronic

             device used for storing data (such as names, addresses, appointments

             or notes) and utilizing computer programs. Some PDAs also function

             as wireless communication device and are used to access the Internet

             and send and receive e-mail. PDAs usually include a memory card

             or other removable storage media for storing data and a keyboard

             and/or touch screen for entering data. Removable storage media

             include various types of flash memory cards or miniature hard

             drives. This removable storage media can store any digital data.

             Most PDAs run computer software, giving them many of the same
 Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.17 Filed 12/01/20 Page 16 of 20




                    capabilities as personal computers. For example, PDA users can

                    work   with    word-processing    documents,    spreadsheets,    and

                    presentations. PDAs may also include global positioning system

                    (“GPS”) technology for determining the location of the device.

            f.      IP Address: An Internet Protocol address (or simply “IP address”) is

                    a unique numeric address used by computers on the Internet. An IP

                    address is a series of four numbers, each in the range 0-255,

                    separated by periods (e.g., 121.56.97.178). Every computer attached

                    to the Internet computer must be assigned an IP address so that

                    Internet traffic sent from and directed to that computer may be

                    directed properly from its source to its destination. Most Internet

                    service providers control a range of IP addresses. Some computers

                    have static—that is, long-term—IP addresses, while other computers

                    have dynamic—that is, frequently changed—IP addresses.

            g.      Internet: The Internet is a global network of computers and other

                    electronic devices that communicate with each other. Due to the

                    structure of the Internet, connections between devices on the

                    Internet often cross state and international borders, even when the

                    devices communicating with each other are in the same state.

      25.        Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online,

I know that Device 1 has capabilities that allow it to serve as a wireless telephone,
 Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.18 Filed 12/01/20 Page 17 of 20




digital camera, portable media player, GPS navigation device, and PDA. In my

training and experience, examining data stored on a device of this type can uncover,

among other things: (1) evidence that reveals or suggests who possessed or used the

device; (2) evidence of communications regarding the purchase, storage, and

distribution of controlled substances; (3) evidence of the purchase, possession, and

maintenance of firearms in order to protect drug supplies and drug proceeds; (4) the

purchase, storage, and/or distribution location(s) of drugs and/or firearms; (5) the

identity and contact information of key personnel within a drug distribution network;

and (6) financial evidence concerning drug proceeds and attempts to launder drug

proceeds in order to avoid law enforcement detection.

                   Electronic Storage and Forensic Analysis

       26.    Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device

used to access the Internet. This information can sometimes be recovered with

forensics tools.

       27.    Forensic evidence.    As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how Device 1 was used, the purpose of the use, who

used Device 1, and when. There is probable cause to believe that this forensic

electronic evidence might be on Device 1 because:
Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.19 Filed 12/01/20 Page 18 of 20




    a.    Data on the storage medium can provide evidence of a file that was once

          on the storage medium but has since been deleted or edited, or of a

          deleted portion of a file (such as a paragraph that has been deleted from

          a word processing file).

    b.    Forensic evidence on a device can also indicate who has used or

          controlled the device. This “user attribution” evidence is analogous to

          the search for “indicia of occupancy” while executing a search warrant

          at a residence.

    c.    A person with appropriate familiarity with how an electronic device

          works may, after examining this forensic evidence in its proper context,

          be able to draw conclusions about how the device was used, the purpose

          of use, who used the device, and when.

    d.    The process of identifying the exact electronically stored information on

          a storage medium that are necessary to draw an accurate conclusion is

          a dynamic process. Electronic evidence is not always data that can be

          merely reviewed by a review team and passed along to investigators.

          Whether data stored on a computer is evidence may depend on other

          information stored on the computer and the application of knowledge

          about how a computer behaves.        Therefore, contextual information

          necessary to understand other evidence also falls within the scope of the

          warrant.
 Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.20 Filed 12/01/20 Page 19 of 20




      e.     Further, in finding evidence of how a device was used, the purpose of its

             use, who used it, and when, sometimes it is necessary to establish that

             a particular thing is not present on a storage medium.

   28. Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of Device 1

consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of Device 1 to human inspection in order to

determine whether it is evidence described by the warrant.

   29. Manner of execution. Because this warrant seeks only permission to examine

a device already in law enforcement’s possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is

reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

                                   CONCLUSION

      30.    I submit that this affidavit establishes probable cause that Jerreka

Sherrese Rutledge has violated 21 U.S.C. § 846 by working with Darniko Terry to

sell cocaine for profit. I submit that this affidavit also establishes probable cause

that Rutledge has violated 21 U.S.C. §841(a) by possessing with intent to distribute

cocaine. In addition, I submit that this affidavit also establishes probable cause that

Rutledge violated 18 U.S.C. § 922(g) by possessing a firearm and ammunition as a

convicted felon. I further submit there is probable cause for a search warrant
 Case 1:20-mj-00505-RSK ECF No. 1-1, PageID.21 Filed 12/01/20 Page 20 of 20




authorizing the examination of the Device described in Attachment A to seek the

items described in Attachment B.
